188 F.2d 362
STANDARD DRY WALL PRODUCTS, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 10317.
United States Court of Appeals Third Circuit.
Argued April 3, 1951.
Decided April 25, 1951.

On petition for review of an order of the National Labor Relations Board.
Thomas E. Whiteen, Pittsburgh, Pa., for petitioner.
Robert G. Johnson, Washington, D. C. (George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Assistant General Counsel, Marcel Mallet-Prevost and Ruth V. Russell, all of Washington, D. C., on the brief), Attorneys, National Labor Relations Board.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The petitioner, Standard Dry Wall Products, Inc., insists that there is not sufficient evidence on "the whole record" as that phrase is used in the Administrative Procedure Act, 60 Stat. 237, as amended, 5 U.S.C.A. § 1001 et seq. and the National Labor Relations Act, as amended, 61 Stat. 136, 29 U.S.C.A. § 151 et seq., in the light of the decisions of the Supreme Court in Universal Camera Corporation v. National Labor Relations Board, 71 S.Ct. 456, and National Labor Relations Board v. Pittsburgh Steamship Company, 71 S.Ct. 453, to support the Board's findings that the petitioner violated Section 8(a) (1) and (3) of the National Labor Relations Act, as amended, 61 Stat. 140, 29 U.S.C.A. § 158(a) (1) and (3). We conclude that the evidence supporting the Board's decision is substantial when viewed in the light furnished by the record in its entirety, including the body of evidence opposed to the Board's view. We are also of the opinion that the decision of the Board is reasonable and fair.


2
We will enforce the Board's order. A decree may be submitted.